November 21, 2014

 

 

DELIVERED

 

THIS AGREEMENT is made the 21st day of November, 2014

 

BETWEEN:

 

LANS HOLDINGS INC., a Nevada company with its office at Penthouse

Menara Antara No 11 Jalan Bukit Ceylon, Kuala Lumpur, Malaysia.

 

(“Licensee”)

AND:

Soundmax Ltd (DBA: PayFlex Systems), a Hong Kong company with its principal
office at 1/F Block D, 6 Tam King Rd, To Kwa Wan, Kowloon, Hong Kong



(“PayFlex”)

AND:

Trevor Allen, an individual with an address at 13 The Concourse, London NW9 5XA,
UK

 

(“Principal”)



 

(“Principal” and, together with PayFlex, the “Licensor”)


 

 

 

 



WHEREAS:

 

A.The Licensor carries on the business of PayFlex being a value added payment
processor of which the business is three fold:

1)PayFlex is developing its unique platform to allow the seller of products
online to enter a few pieces of information to allow them to generate a unique
piece of code that will make a buy button to be placed on a seller’s website.
The buy button will automatically process payments and keep track of the
inventory of the seller’s products.

2)PayFlex also has a group buying platform. It is not competing with coupon
sites that showcase retail services. Instead the focus is on selling
imported/exported goods in large quantities. The business is to connect
companies and people who want to buy in bulk. Costco-like Groupon , or
Alibaba-like Groupon.

3)PayFlex makes it simple to process payment for your goods and services.
Traditionally, sellers have to be a licensed company, set up merchant accounts
and are required have to code. PayFlex will advertise products and showcase
them. Customers can advertise on their own site too. PayFlex will handle the
payment and pay customer’s cut. (collectively the “Business”):

 

B.Principal is an officer and director of the Licensor, has a significant
interest and role in the success of the Business, and he has agreed to become
parties to this Agreement to induce the Licensee to complete the transactions
contemplated herein;

 

C.The Licensee is an SEC reporting issuer and is quoted on the OTCQB operating
by OTC Markets Group, LLC; and

 

D.The parties’ intention is that the Licensee will, by the Closing Date, acquire
the principal right to carry on the Business Worldwide without restriction (the
“Comprehensive Worldwide License”).

  

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and subject to and on the terms and conditions
herein set forth, the parties hereto agree as follows:

 



1.DEFINITIONS AND INTERPRETATION

1.1.Defined Terms. Unless otherwise specifically defined in this Agreement or
the context otherwise requires, capitalized terms used in this Agreement shall
have the following meanings:

1.1.1.“Affiliate” means, in relation to any Party, any company or other
commercial entity or person which directly or indirectly controls, is controlled
by or is under common control with such party or any of such party’s directors,
supervisors or management personnel.

1.1.2.“Agreement” means this agreement, the recitals hereto and all Schedules
attached to this Agreement, in each case, as they may be amended or supplemented
from time to time, and the expressions “hereof”, “herein”, “hereto”,
“hereunder”, “hereby”, and similar expressions, when used in this Agreement,
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and unless otherwise indicated, references to Sections and
subsections are to sections and subsections in this Agreement.

1.1.3.“Applicable Law” means any domestic or foreign statute, law, ordinance,
regulation, by-law or Order that applies to the Licensee, Licensor, Principal or
the Business.

1.1.4.“Business” has the meaning set out in the Recitals.

1.1.5.“Business Day” means any day other than a Saturday, a Sunday or a day on
which chartered banks in the State of Nevada, USA, or Hong Kong, are authorized
or obligated by law to close.

1.1.6.“Closing” has the meaning set forth in subsection 8.

1.1.7.“Closing Date” has the meaning set forth in subsection 8.

2

 

1.1.8.“Comprehensive Worldwide License” Shall mean a Worldwide license,
including the right to sublicense, whereby Licensee’s rights are sole and entire
and operate to exclude all others, including Licensor except as otherwise
expressly provided herein.

1.1.9.“Encumbrance” means any encumbrance of any kind whatever and includes,
without limitation, any adverse claim, security interest, mortgage, lien,
hypothec, pledge, assignment, charge, trust or deemed trust (whether
contractual, statutory or otherwise arising), or any other right, option or
claim of others affecting the Business, and any covenant or other agreement,
restriction or limitation on the transfer of the License.

1.1.10.“Governmental Authority” includes any domestic or foreign government
whether state, federal, provincial, or municipal and any governmental agency,
governmental authority, governmental tribunal or governmental commission of any
kind whatsoever.

1.1.11.“Goodwill” limited to the License means:

1.1.11.1.Customer lists, contracts, files, records and outstanding quotations;

1.1.11.2.trade marks (registered or not), tradenames, designs, URL and domain
names, logos, patents, patent applications, rights to the use of patents,
industrial design applications and copyright (registered or not) used in the
Business, including those set forth in Schedule B;

1.1.11.3.trade secrets and confidential information of the Licensor to the
Business and the License;

1.1.11.4.know-how of the Business limited to the License including:

1.1.11.4.1.  information of a scientific or technical nature whether in oral,
written, graphic, machine readable, electronic or physical form; and

1.1.11.4.2.patterns, plans, designs, research data, research plans, computer
codes, trade secrets and other proprietary know-how, processes, formulas,
drawings, technology, unpatented blue prints, flow sheets, equipment and parts
lists, instructions, manuals, records and procedures.

1.1.12.“Intellectual Property Rights” Shall mean any and all inventions,
materials, know-how, trade secrets, technology, formulas, computer codes,
processes ideas or other discoveries conceived or reduced to practices, whether
patentable or not.

1.1.13.“Know-how” Shall mean any and all technical data, information, materials,
trade secrets, technology, formulas, processes, and ideas, including any
improvements thereto, in any form in which the foregoing may exist, now owned or
co-owned by or exclusively, semi-exclusively or non-exclusively licensed to any
party prior to the date of this letter agreement or hereafter acquired by any
party during the term of this agreement.

1.1.14.“License Price” means the price of the Comprehensive Worldwide License as
set forth in Section 2 of this Agreement.

1.1.15.“Licensed Product” Shall mean Payflex Systems.

1.1.16.“License Shares” means the shares in the capital of the Licensee issued
by the Licensee to Principal as contemplated by Section 2.

1.1.17.“Licensee” has the meaning set out in Recital C.

1.1.18.“Loss” means any and all loss, liability, damage, cost or expense
actually suffered or incurred by a party resulting from the subject matter of
any claim, including the costs and expenses of any action, suit, proceeding,
demand, assessment, judgment, settlement or compromise relating thereto
(including legal fees on a solicitor’s and his own client basis), net of any tax
savings arising as a result of expensing the same, less the amount of any
judgment awarded as a result of any counterclaim or set-off relating to that
claim.

1.1.19.                 “material” or “materially” means having an actual or
potential economic impact on the Business of at least $100,000.

 

3

 



1.1.20.“Material Contracts” means the agreements referred to in Schedule C.

1.1.21.“PayFlex Systems” Shall mean the propriety payment processing
applications.

1.1.22.“Order” means any order, judgment, injunction, decree, award or writ of
any court, tribunal, arbitrator, Governmental Authority, or other person who is
authorized to make legally binding determinations.

1.1.23.“Patent Documents” Shall mean pending US Patents and pending Chinese
Patents and any and all improvements developed by Licensor, relating to the
Comprehensive Worldwide License, which Licensor may now or may hereafter
develop, own or control. Also, any or all patents, which may issue on patent
rights and improvements thereof, developed by Licensor and any and all
divisions, continuations, continuations-in-part, reissues and extensions of such
patents.

1.1.24.“Permits” means all permits, licences, authorizations, agreements or
understandings relating to the Business and issued by any Governmental
Authority, or to which any Governmental Authority is a party, including, without
limitation those referred to in Schedule D.

1.1.25.“Permitted Encumbrances” means the Encumbrances listed in Schedule E
hereto.

1.1.26.“Shares” means all of the issued and outstanding shares of the Licensee,
namely:

133,300,000

1.1.27.“Taxes” means all taxes and similar governmental charges, including:

1.1.27.1.state, federal, provincial, municipal and local, foreign or other
income, franchise, capital, real property, personal property, withholding,
payroll, employer health, transfer, sales, use, excise, goods and services,
consumption, anti-dumping, counter-vail and value added taxes, all other taxes
of any kind relating to the Licensee, the Licensor, or the Business and imposed
any Governmental Authority, whether disputed or not; and

1.1.27.2.assessments, charges, duties, fees, imposts, levies or other
governmental charges and interest, penalties or additions associated therewith.

1.1.28.“Tax Returns” means all reports, returns and other documents filed or
required to be filed by the Licensee in relation to the Business in respect of
Taxes or in respect of or pursuant to any domestic or foreign federal,
provincial, state, municipal, territorial or other taxing statute.

1.2.Gender and Number. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa, and words importing gender
include all genders.

1.3.Currency. All references to currency in this Agreement shall mean United
States dollars.

1.4.Schedules. The following Schedules are attached hereto and form part of this
Agreement:

Schedule Description A
B
C
D
E
F
G None
Tradenames/Trademarks and Patents
Material Contracts
Permits
Permitted Encumbrances
Customer List
Claims and Proceedings

 

Section Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

4

 

 

2.LICENCE PRICE AND CAPITAL COMMITMENTS

2.1.The licence price for the Comprehensive Licence shall be (US) $150,000 (the
“Licence Price”), and payable within 90 days after Closing. The Licensee shall
be responsible for and shall pay any taxes payable upon a transfer of the
Comprehensive Licence.

2.2.The Licensor will advise the Licensee that additional funding is needed to
develop the Business as follows:

2.2.1.1.1.(US) $200,000 for working capital of the Company to be paid within 90
days after Closing.

2.3.An amount equal to the value of 55% of the Shares of the Licensee by way of
the allotment and issuance to Licensor or its assigns of 73,315,000 common
shares (the “License Shares”) in the capital of the Licensee, representing 55%
of the total issued and outstanding Shares of the Licensee as at such time, as
soon as the License Price in subsection 2.2.1.1.1 is met and in accordance with
all Applicable Laws, including, without limitation, the regulations of the
Securities Exchange Commission of the United States.

2.4.An amount equal to the value of 70% of the Shares of the Licensee by way of
an allotment and issuance to Licensor or its assigns on the anniversary of the
Licensing Agreement in which the Licensee's audited filed financial statement
for gross annual revenues attributable to the business exceed (US) $5,000,000.
At no time, however, shall the aggregate of such shares issued by the Licensee
to Licensor or its assigns be greater than 70% of the total issued and
outstanding shares of the Licensee. The Licensor acknowledges that the issuance
and transfer of any such shares will be restricted and regulated in accordance
with, and is subject to, all applicable laws including, without limitation, the
laws of the United States.

3.LICENSE RIGHTS AND REPRESENTATIONS

3.1.The Licensor hereby grants to Licensee the Worldwide Licence (the
“Comprehensive Worldwide License”) to any and all intellectual property rights
and interests including, without limitation, all know-how, show-how, trademarks
and copyrights that the Licensor, or any of them, have in and to PayFlex Systems
and/or the Business and to any related or complimentary “combination” or
synergistic technology, including, without limitation:

3.1.1.a Worldwide license of all rights and interests of PayFlex including,
without limitation, full rights to use, modify, sub-license, alter, develop,
manufacture, distribute, sell and exploit the Payflex Systems ;

3.1.2.all present and future intellectual property rights and interests
including, without limitation, all know-how, show-how, trademarks and
copyrights, that the Licensor, or any of them, may develop or acquire in and to
Payflex Systems and to any related or complimentary “combination” or synergistic
technology limited solely to the Worldwide;

3.1.3.The granting and terms of all sublicenses is entirely at Licensee’s
discretion provided that all sublicenses shall be subjected to the terms and
conditions of this letter agreement; and

3.1.4.Unless previously terminated as hereinafter provided, the term of the
Comprehensive Worldwide License shall expire on the 20th anniversary of the date
of this letter agreement.

3.2.The Comprehensive Worldwide License is fully and freely assignable by
Licensee upon notice to the Licensor. The Licensor will not sell, transfer,
assign, licence, lease or otherwise dispose of any of their rights or interests
under or in relation to the Comprehensive Worldwide License or to which the
Comprehensive Worldwide License would apply without the prior written consent of
Licensee. The Licensor agree that any sale, transfer, assignment or other
disposition of any of their rights or interests in and to the Payflex Systems
that may be permitted by Licensee will be subject to Licensee’s (or any
assignee’s) rights under the Comprehensive Licence.

3.3.The Licensor shall take all such actions and do all such things to ensure
that they do not default and that they maintain the license in full force and
effect until expiry of the Comprehensive Worldwide License. In the event,
however, that the Licensor default, or anticipate that they will default, under
the Comprehensive Worldwide License, they shall immediately provide notice to
Licensee to enable Licensee, if it so elects in its sole discretion, to remedy
such default and to maintain the Comprehensive Worldwide License in good
standing.

3.4.This Comprehensive Worldwide License is severable from the remainder of this
letter agreement and, if any other provision of this letter agreement is
terminated, severed or found to be void by a court of competent jurisdiction,
this Comprehensive Worldwide License shall survive and remain in full force and
effect.



5

 

 

3.6 The Licensee will be given the First Right of Refusal to Purchase the Master
License from the Licensor in any event that the Licensor should wish to sell its
rights to the Comprehensive Worldwide License.

 



4.TERMINATION

4.1This Agreement may be terminated by either Party by its giving one hundred
twenty (120) days notice to the other Party in the event of failure by such
other Party to fulfill any of its obligations under this Agreement; provided,
however, that if during the period of such notice, such other Party remedies
such failure, this Agreement shall continue with the same force and effect as if
such notice had not been given.

 

4.2This Agreement may be terminated by Licensor in the event that Licensee
become owned and controlled, directly or indirectly, by a competitor of Licensor
in the business of manufacturing the Licensed Product to permit any internal
combustion engine to operate with reduced emissions.

 

4.2.1Licensor may terminate this Agreement forthwith in the event the Licensee
makes an assignment in bankruptcy or an assignment for the general benefit of
its creditors, commits an act of bankruptcy or becomes an insolvent person (as
such terms are defined in the Bankruptcy & Insolvency Act), if a petition for a
receiving order is filed against it, or if proceedings for a proposal to its
creditors or the winding up, liquidation or other dissolution of the Distributor
should be instituted by or against it under any federal or provincial
legislation; and

 

4.2.2If a receiver or other custodian of the Licensee’s assets is appointed by
private instrument or by court order, or if any of the Licensee’s assets are
seized by or on behalf of any creditor.

 

5.                  In the event of expiration or termination of this Agreement
for any reason other than Licensor’s breach of its material obligations
hereunder, Licensee’s right shall cease and Licensee shall promptly cease the
manufacture and sale of the Licensed Product and, in accordance with Licensor’s
request, return or destroy the Patent Documentation.

6.                  REPRESENTATIONS AND WARRANTIES

6.1.Licensor. The Licensor, jointly and severally, makes representations and
warranties hereto to the Licensee, recognizing that the Licensee is relying on
such representations and warranties in entering into the transactions
contemplated by this Agreement. All due diligence searches, investigations or
inspections by the Licensee up to the Closing Date are without prejudice to the
Licensee’s right to rely upon the representations and warranties of the Licensor
contained in this Agreement.

6.2.Licensee. The Licensee makes representations and warranties hereto to the
Licensor, recognizing that the Licensor is relying on such representations and
warranties in entering into the transactions contemplated by this Agreement. All
due diligence searches, investigations or inspections by the Licensor up to the
Closing Date are without prejudice to the Licensor’s right to rely upon the
representations and warranties of the Licensee in entering into the transactions
contemplated by this Agreement.

7.                  LICENSEE’S FUNDING COMMITMENTS

7.1.Business Development. The Licensee shall use its best commercial efforts to
raise financing, or to dedicate existing financing and/or resources, in the
amount of $200,000 for further development of the Business as contemplated in
subsection 2.2.1.1.1.

6

 

 

8.CLOSING. The completion of the purchase of the Comprehensive Worldwide License
as herein contemplated (the “Closing”) shall take place on or before December 1,
2014 (the “Closing Date”).



8.1.Licensor’s Deliveries at Closing. At the Closing, the Licensor covenant,
jointly and severally, to deliver to the Licensee the following:

8.1.1.PayFlex’s Corporate Resolutions: a certified copy of resolutions of the
board of directors of PayFlex authorizing:

8.1.1.1.the transfer of the Comprehensive Worldwide License to the Licensee;

8.1.1.2.the execution and delivery of this Agreement and all documents to be
executed and delivered by PayFlex at Closing;

8.1.2.Consents: any consents required to transfer the Comprehensive Worldwide
License to the Licensee;

8.1.3.Officer’s Certificates: a certificate jointly signed by the Licensor,
certifying that at and as of the Closing, the representations and warranties
contained in this Agreement are true and correct as if made at the Closing and
that all covenants, agreements and conditions required by this Agreement to be
performed or complied with by PayFlex, or the Principal prior to or at the
Closing have been performed and complied with; and

8.1.4.Other Documents: such other documents, certificates, instruments and
agreements as are required or contemplated to be delivered by the PayFlex or the
Principal pursuant to this Agreement.

8.2.The Licensee’s Deliveries at Closing. At the Closing, the Licensee shall
deliver to Trevor Allen:

8.2.1.Licensee’s Corporate Resolutions: a certified copy of resolutions of the
board of directors of the Licensee authorizing:

8.2.1.1.the purchase of the License by the Licensee;

8.2.1.2.the appointment of Trevor Allen to the Board of Directors and as
President, Principal Executive Officer, Secretary, Treasurer, Principal
Financial Officer, and Principal Accounting Officer of the Licensee and as
officer of the Licensee;

8.2.1.3.the resignation of Eng Yap Kok as President, Principal Executive
Officer, Secretary, Treasurer, Principal Financial Officer, and Principal
Accounting Officer but he will remain on the Board of Directors of the Licensee;
and

8.2.1.4.the execution and delivery of this Agreement and all documents to be
executed and delivered by the Licensee at Closing;

8.2.2.Officer’s Certificate: a certificate of an officer of the Licensee, dated
the Closing Date, certifying on behalf of the Licensee that at and as of the
Closing the representations and warranties of the Licensee contained in this
Agreement are true and correct as if made at the Closing and that all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by the Licensee prior to or at the Closing have been performed and complied
with, except as otherwise specifically disclosed to the Licensor by notice in
writing; and

8.2.3.Other Documents: such other documents, certificates, instruments and
agreements as are required or contemplated to be delivered by the Licensee
pursuant to this Agreement

7

 

 

9.INDEMNIFICATION

9.1.Indemnification by the Licensor. The Licensors shall, jointly and severally,
indemnify, defend and save harmless the Licensee from and against any and all
Loss suffered or incurred by the Licensee arising out of or in connection with:

9.1.1.any breach of any representation or warranty made or given by the Licensee
in this Agreement; and

9.1.2.any failure by PayFlex or the Principal to observe or perform any covenant
or obligation contained in this Agreement or the agreements entered into
pursuant hereto to be observed or performed by them.

9.2.Indemnification by the Licensee. The Licensee shall indemnify, defend and
save harmless PayFlex from and against any and all Loss suffered or incurred by
PayFlex as a result of:

9.2.1.any breach of any representation or warranty made or given by the Licensee
in this Agreement; or

9.2.2.any failure by the Licensee to observe or perform any covenant or
obligation contained in this Agreement or the agreements to be entered into
pursuant hereto to be observed or performed by it or an Affiliate.

10.JOINT AND SEVERAL OBLIGATIONS.

The Licensor acknowledge and agree that the Licensee is entering into this
Agreement in reliance upon the personal covenants of the Principal and,
accordingly, all covenants, representations and warranties provided by PayFlex
in this Agreement are provided on a joint and several basis as between the
PayFlex and the Principal with the intent and effect that PayFlex and the
Principal shall be jointly and severally bound thereby, and responsible
therefore, up to the Closing, but after the Closing the Principal shall be
jointly and severally liable for the breach of any representations, warranties
or covenants under this Agreement made by PayFlex or the Principal, and the
Principal will have no right of contribution from either PayFlex in relation
thereto. The Principal jointly and severally covenant to and agree with the
Licensee that they shall perform, or cause PayFlex, as the case may be, to
perform, each and every covenant, agreement and obligation of PayFlex in this
Agreement, and that they shall be bound by all such covenants, agreements and
obligations as if they were providing such covenants and agreements, and
assuming such obligations, personally.

 

11.MISCELLANEOUS

11.1.Amendment and Modification; Waiver. This Agreement may only be amended or
modified in writing, signed by all of the parties hereto. No waiver in writing
of any provision of this Agreement shall constitute a waiver of any other
provision nor shall any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.

11.2.Further Assurances. The parties will execute and deliver such further
documents and do such further and other things as may be necessary to carry out
and give effect to the intent of this Agreement and the transactions
contemplated hereby.

11.3.Expenses. Except as otherwise expressly provided in this Agreement and
whether or not the transactions contemplated by this Agreement are completed,
the parties shall bear their own respective expenses (including, but not limited
to, all compensation and expenses of counsel, consultants, actuaries and
independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.

11.4.Public Disclosure. The parties agree that, except as may be required to
comply with the requirements of Applicable Laws, the parties shall keep the
terms of this Agreement, and the agreements entered into in relation hereto,
confidential. In this regard, PayFlex and the Principal acknowledge that the
Licensee is a publicly traded company and that the Licensee may decide, in its
sole discretion, when and how to comply with applicable reporting requirements
emerging from its publicly traded status.

11.5.Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto, such consent not to be unreasonably withheld.

11.6.Parties in Interest. This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors, heirs or other
personal legal representatives and permitted assigns. Except as expressly
provided in this Agreement, nothing in this Agreement is intended to confer upon
any person other than the Licensee, PayFlex, and the Principal or their
respective successors, heirs or other personal legal representatives or
permitted assigns, any rights or remedies under or by reason of this Agreement.

11.7.Counterparts. This Agreement and any amendments hereto may be executed in
one or more counterparts, each of which shall be deemed to be an original by the
parties executing such counterpart, but all of which shall be considered one and
the same instrument. A signed facsimile or telecopied copy of this Agreement
shall be effectual and valid proof of execution and delivery.

8

 

 

11.8.Performance on Holidays. If any action is required to be taken pursuant to
this Agreement on or by a specified date which is not a Business Day, then such
action shall be valid if taken on or by the next succeeding Business Day.

11.9.Notices. All notices hereunder shall be deemed given if in writing and
delivered personally or sent by facsimile or by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other addresses as shall be specified by like notice):

11.9.1.if to the Principal, to:

Attention: _________________
Fax No.: _________________

 

11.9.2.if to the Licensee, to:

Penthouse Menara Antara No 11 Jalan Bukit

Ceylon, Kuala Lumpur

Malaysia



Attention: _________________
Fax No.: _________________

 

11.9.3.if to PayFlex, to:

13 The Concourse, London NW9 5XA
____________________________



Attention: T. Allen
Fax No.: _________________

 

 

Any notice given by mail shall be effective, if mailed at any other time than
during a general discontinuance of postal service due to strike, lockout or
otherwise, on the fourth Business Day after the post-marked date thereof. Any
notice given by facsimile shall be effective on the Business Day following the
sending. Any notice delivered personally shall be effective at the time it is
delivered to the applicable address noted above either to the individual
designated above or to an individual at such address having apparent authority
to accept deliveries on behalf of the addressee. In the event of a general
discontinuance of postal service due to strike, lock-out or otherwise, notices
or other communications shall be delivered personally or by facsimile.

 

11.10.Governing Law. This letter agreement shall be construed in accordance with
the laws of the State of Nevada and the federal laws of the United States
applicable therein, and any disputes in relation to this Agreement shall be
heard in the State of Nevada courts, and each party hereto irrevocably and
unconditionally attorns to the exclusive jurisdiction of the State of Nevada
courts. This letter Agreement is the entire agreement between the parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
correspondence and negotiations between the parties hereto including, without
limitation, the letter of intent between the parties dated November 17, 2014.

11.11.Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersede all agreements, discussions, negotiations and
understandings, whether written or oral, between the parties up to the date
hereof pertaining to the subject matter herein including, without limitation,
the Letter of Intent dated “November 17, 2014”.

9

 

 

 

It is understood that this letter agreement will result in a LEGALLY BINDING
AGREEMENT between Licensee and the Licensor. The Licensor confirm that they have
read and understood this agreement, and that they have sought the advice of
their legal counsel as to the meaning and implications of this Agreement.

 

If the foregoing terms of this letter agreement accurately reflect your
understanding of our agreement as at the date hereof, please acknowledge your
agreement in the space indicated below.

 

 

Yours very truly,

 

Lans Holdings Inc.

 

Per: /s/ Authorized Signatory




The foregoing terms and conditions of this letter agreement are hereby
acknowledged and agreed to this 21st day of November, 2014.

 


Soundmax (DBA: PayFlex Systems)

 

Per: /s/ Trevor Allen



Trevor Allen, President

 

In their personal capacity:

 

 /s/ Trevor Allen
Trevor Allen

 



10

 

 







SCHEDULE A

 

No Schedule

 

11

 

 

SCHEDULE B: Tradenames/Trademarks and Patents

 



Name to be trademarked – One Click Commerce

 

The brand name Payflex systems, along with branded URL; Payflexsystems.com

 

The group buying platform is written in a variety of programming languages; it
includes data modeling, database structure, java and some proprietory libraries
that were written.

 

It has back office administration which facilitates tallying up revenue, for
each product/item and account holder information. It has the facility to connect
to payment processing gateways which accept https (secure) POST calls.

 

This component of the platform is what we call Payment Processor Platform. We
can act as a generic payment gateway for merchants (Known as a payment gateway)
because we have the framework that accommodates this and we are near PCI
compliant to handle such sensitive data.

 

To add to this payment gateway, a solution which is already architected but not
functionally implemented at this current point, is the One-click buy button.

 

12

 

 

SCHEDULE C: Material Contracts

 

N/A

 



13

 

 

SCHEDULE D: Permits

 

 



There are no permits at present

 

14

 

 

SCHEDULE E: Permitted Encumbrances

 

 



15

 

 

SCHEDULE F: Customer List

 

 

N/A

 

16

 

 





SCHEDULE G: Claims and Proceedings

 

 



17

 

 

